Title: From George Washington to John Jay, 5 March 1794
From: Washington, George
To: Jay, John


          
            Dear Sir,
            Philadelphia 5th March 1794.
          
          I thank you for the Nankeen Cotton-seed with which you had the goodness to furnish me.
            It shall be sent to Mount Vernon with orders to my Gardener to be
            particularly attentive thereto, but with little hope, I confess, of success; that
            climate & country being too high & cold for this plant.
          The common cotten has frequently been tried on my estate, but hardly ever escaped the
            frost, of either Spring or Autumn. In the lower parts of Virginia where the climate is
            milder, and the soil has a larger proportion of sand in it, I have no doubt of its
            answering; and, accordingly, will furnish a gentleman of my acquaintance (living in that
            part of the state) with a few of the Nankeen Seed. With very
            sincere esteem & regard I am—Dear Sir Your Obedt & Affecte Servt
          
            Go: Washington
          
        